Citation Nr: 1135711	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  05-23 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for numbness of the left side of the face, including as secondary to herniated disc of the cervical spine.

(The issue of entitlement to payment or reimbursement for medical expenses incurred at Flagler Hospital on March 19, 2010, pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Bill Act), is the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military duty from March 1966 to December 1969.

This matter initially came to the Board of Veteran's Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2007, the Veteran cancelled a hearing at the RO before a Veterans Law Judge scheduled for later that month.  

In June 2008 and November 2010, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  

The Veteran was scheduled for a hearing before a member of the Board on August 11, 2011.  However, he failed to appear.  He subsequently stated that he was not able to travel to the St. Petersburg RO for a hearing because of his medical condition.  He has requested to be scheduled for a phone conference from either his home or the St. Augustine VA office.  However, the Board does not conduct telephone hearings and video-conference hearings are not available at any VA facility in St. Augustine.  Thus, no further action is required with respect to scheduling the Veteran for a hearing.


FINDING OF FACT

The Veteran's numbness of the left side of the face was incurred in, or caused by, his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for numbness of the left side of the face have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In regard to the Veteran's claim, because the Board is herein granting this claim, no further discussion of VA's duties to notify and assist is necessary. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).

The Veteran contends that his currently diagnosed numbness of the left side of his face was incurred in service during a rocket attack on Da Nang Air Base in 1968. He has reported that when the rocket exploded, he was thrown into the air and landed on his right hand and the back of his neck.  

In this case, the Veteran's DD-214 shows that he was awarded a Purple Heart for combat injuries in the Republic of Vietnam on September 29, 1968, clearly indicating that he was exposed to combat.  Accordingly, his assertions regarding events during combat are to be presumed if consistent with the time, place, and circumstances of such service, thereby relaxing the adjudicative evidentiary requirements for determining what happened in service.  38 U.S.C.A. § 1154(b) (West 2002); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Regardless, the Veteran's service treatment records confirm that he was injured in a rocket attack in Vietnam; he was admitted to the hospital in October 1968 as a result of his injuries, which included a fracture of the distal ulna and midshaft of the radius of the right forearm.

Post-service, the Veteran underwent magnetic resonance imaging (MRI) for facial paresthesias in October 2000, which revealed that he had a herniated nucleus pulposus at the C6 to C7 level. 

In November 2008, the Veteran was afforded a VA examination.  The examiner stated that the facial numbness was at least as likely caused by or the result of the injuries from the inservice rocket attack, but then went on to state that the inservice injury did not explain his facial numbness which would be caused by cranial nerve impairment, and also that the facial numbness was not caused by his neck condition.  The examiner's opinion is confusing, as he initially indicated that the left facial numbness was at least as likely caused by or the result of the injuries from the inservice rocket attack, but then appears to reach a contrary conclusion.  Thus, resolving doubt in the Veteran's favor, the Board finds that service connection for left facial numbness is granted on a direct basis.  See 38 C.F.R. § 3.102.

ORDER

Service connection for left facial numbness is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


